This year we are
commemorating the fiftieth anniversary of the proclamation
of the Universal Declaration of Human Rights. I should like
therefore to congratulate Mr. Opertti very warmly upon his
election to the presidency of this session. Finland will give
him its full support in his demanding task.
Finland aligns itself with the statement made by my
Austrian colleague, Mr. Wolfgang SchÃ¼ssel, on behalf of
the European Union.
As has been mentioned in other statements, one of the
catchwords of our time is globalization. We all should be
ready to contribute to a constructive international dialogue
aiming at improving the joint global responses to the
various challenges emanating from this globalization.
We have also done a lot. The United Nations has in
the 1990s convened global conferences to enhance
development in the fields of human rights, sustainable
environmental development, population policies, social
development, the advancement of women, food security,
human settlements and the rights of the child.
These conferences have set an ambitious global agenda
to which Governments are committed. These commitments
form a road map which guides the Governments, non-
governmental organizations and individuals as well as the
United Nations system. The question remains: can the
United Nations deliver? Do we, the Member States, want
our Organization to be able to deliver? And do we make it
our own responsibility to realize our commitments? Then
and only then can the United Nations deliver.
And are we also able to see good partners?
Democratic Member States and free, capable citizens and
their organizations form a good basis for an international
network of safety in the world of globalization.
The Universal Declaration of Human Rights has been
and is the basis for developing human rights. We should
commemorate the Declaration in the daily activities of our
Governments and common international institutions.
Secretary-General Kofi Annan has emphasized that human
rights are the basis for sustainable human development and
for the sustainability of any community. I subscribe to his
words and endorse his objective of knitting human rights
into all United Nations activities. Adequate resources
should be secured for this process.
The universal nature of human rights should be
beyond question and doubt. All women, men and children
who enjoy or are demanding those rights are equal
regardless of their nationality or cultural identity.
This year, human rights are being made more widely
and better known because there are still women, men and
children who are not aware of their rights. Yet
consciousness of oneâs rights is the basis for the rule of
law, democracy, good governance and full enjoyment of
human rights. Awareness-raising is the key to concrete
results in the field of human rights.
The Criminal Court will become an effective
mechanism for the trial of war criminals, as well as a real
deterrent against genocide, crimes against humanity and
war crimes. It is particularly important that the Court
make sure also that those individuals who are responsible
for atrocities in connection with internal conflicts will be
brought to justice.
It is important that special provisions for the
protection of women and children were included in the
definition of war crimes and crimes against humanity as
well as elsewhere in the Statute. The Criminal Court
should keep this in mind in its everyday work. As the
experience of the two ad hoc tribunals shows, special
expertise is needed for that purpose.
In this connection, let me emphasize that Finland
also strongly supports the finalization of an optional
protocol on children in armed conflicts based on an age
limit of 18 years. The suffering inflicted on children by
conflicts is intolerable. It is high time to act.
We have once again been reminded that terrorism
constitutes a growing threat to human beings, internal and
international security and the functioning of democratic
institutions. Within the framework of the United Nations,
important work has been done in the fight against
terrorism. A sustainable response to terrorism can be
found only through intensified efforts within the United
Nations and improved operational cooperation between
States. In this regard, I want to stress that the fight
against terrorism should be carried out in accordance with
relevant international instruments, including those related
to human rights.
Finland calls for ratification and full implementation
of the international conventions on the suppression of
terrorism and an early finalization and acceptance of the
convention on the suppression of acts of nuclear
terrorism.
25


Another way to secure our global neighbourhood is to
continue disarmament and non-proliferation efforts. The
ongoing efforts of the international community were
challenged by the nuclear test explosions by India and
Pakistan. Finland deplored these actions. Now it is
important to prevent a nuclear arms race in South Asia. We
call on India and Pakistan to confirm their promises not to
test again through adherence to the Comprehensive Nuclear-
Test-Ban Treaty (CTBT). The CTBT remains a strong and
dynamic cornerstone of the global security system. It serves
the interests of all States.
Finland welcomes the agreement to begin negotiations
at the Conference on Disarmament on a treaty banning the
production of fissile material for nuclear weapons. A cap on
the production of fissile material will serve both nuclear
disarmament and non-proliferation.
Conventional weapons are increasingly included in
disarmament efforts. Finland warmly welcomes this
development. In several conflict areas, the accumulation of
weapons is threatening the very existence of nations. We
welcome the entry into force of the Ottawa Convention on
anti-personnel landmines following the fortieth ratification
last week.
The issue of small arms is acute. Readily available and
easy to use, small arms are the main tools of violence in
todayâs conflicts. The world community needs to respond
to the problem of small arms through both enhanced global
and regional cooperation. Member States need to control
their exports and other transfers of small arms. But that is
not enough. An integrated approach involving measures
addressing both security and development of societies is
required. Finland supports a lead role for the United
Nations on the issue of small arms. We look forward to the
recommendations next year by the United Nations panel on
small arms.
On the opening day of this session due tribute was
paid to the women and men who have served during the
past 50 years in United Nations peacekeeping operations.
The Organization has a unique role in peacekeeping.
Finland reiterates its firm support and commitment to this
essential function of the United Nations in global collective
security. The world needs the peacekeeping and peace-
building capability of the United Nations. We have to
strengthen the capacity of the Organization in these fields.
Finland calls upon Member States to secure financing for
this purpose.
Attacks against unarmed United Nations personnel
and humanitarian workers are increasing. This trend has
to be reversed. Parties to any conflict must respect
international humanitarian law.
We have the global agenda, and the commitments
are there. For implementation we need a strong United
Nations. The Secretary-Generalâs reform package must be
implemented without delay. The proposals for reform in
the economic and social sector need to be realized. It is
also high time to enter into real negotiations on the
reform of the Security Council. All we need is political
will. The reform process must lead to a strengthened and
more efficient United Nations.
Finland values the reforms undertaken by the
Secretary General, Kofi Annan. We highly appreciate his
leadership as the head of this Organization, and we
continue to support him in his endeavours. Member States
must provide the United Nations with sufficient means.
They must fulfil their financial obligations towards the
United Nations, in full, on time and without conditions.
Without a sound financial basis even the efforts at
reforming the United Nations are bound to fail.
Finland also calls for better cooperation and
coordination of development activities both within the
United Nations system and between the United Nations
and the Bretton Woods institutions. An efficient
implementation of the global agenda requires more
coherent approaches from the different actors in the field
of development.
Todayâs global, regional and local problems have
their economic, environmental and social dimensions. A
large-scale problem of a developmental, ecological or
humanitarian nature may even turn into an armed conflict.
Intertwined problems call for integrated responses. We
have good examples of integrated approaches in southern
Africa, as well as in Guatemala and in El Salvador. Peace
agreements and operational agendas include agreements
on human rights, identity and the rights of indigenous
people, social and economic aspects and strengthening of
civilian power, as well as defining the role of the armed
forces. Constitutional reforms and electoral regimes are
also essential, as is monitoring of the functioning of the
courts as a prerequisite for the reform of judicial systems.
We also see the importance of good governance.
We must secure the future of the United Nations, in
terms not only of finance but of political support as well.
Here Governments and the Organization can benefit from
26


public interest in the United Nations. We attach high
expectations to the Millennium Assembly and to the role
and participation of civil society in the Millennium Forum.
The Forum can give us guidance from all sectors of our
societies on which way to continue.





